 



Exhibit 10.1
FORBEARANCE AGREEMENT, CONSENT AND WAIVER
     This FORBEARANCE AGREEMENT, CONSENT AND WAIVER, dated as of April 11, 2008
(this “Agreement”), by and among TROPICANA ENTERTAINMENT, LLC, a Delaware
limited liability company (“Trop Entertainment”), TROPICANA FINANCE CORP. (“Trop
Finance”), the undersigned affiliates of Trop Entertainment (each of the
foregoing, an “Obligor,” and collectively, the “Obligors”), WILLIAM J. YUNG III
(“Yung”), DONNA MORE (“More”), WILMINGTON TRUST COMPANY, as successor Trustee
(in such capacity, the “Indenture Trustee”) under that certain Indenture dated
as of December 28, 2006 (as the same has been or may be supplemented, the
“Indenture”), pursuant to which Trop Entertainment and Trop Finance issued
$960,000,000 in principal amount of 9 5/8% Senior Subordinated Notes due 2014
(the “Notes”), and the undersigned holders of the Notes (the “Noteholders”).
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Indenture.
     WHEREAS, Trop Entertainment is a party to that certain Credit Agreement
dated as of January 3, 2007, as the same has been or may be amended (the “Credit
Agreement”);
     WHEREAS, Trop Entertainment is a party to that certain Forbearance
Agreement, Consent and Waiver, dated as of December 12, 2007 (the “Bank
Forbearance Agreement”);
     WHEREAS, on January 28, 2008, the Indenture Trustee issued to the
predecessor Trustee under the Indenture and Trop Entertainment a Notice of
Substitution of Trustee and to Trop Entertainment a Notice of Default (the
“January 28 Notice”), providing notice, inter alia, of a Default under
Section 4.06 of the Indenture (the “Section 4.06 Default”);
     WHEREAS, on January 28, 2008, the Indenture Trustee filed its Verified
Complaint in the action entitled Wilmington Trust Company, as Indenture Trustee
for Tropicana Entertainment, LLC and Tropicana Finance 9 5/8 % Senior
Subordinated Notes Due 2014, directly, and derivatively on behalf of Tropicana
Entertainment, LLC v. Tropicana Entertainment, LLC et al., C.A. No. 3502-VCN
(the “Delaware Action”) in the Chancery Court for the State of Delaware (the
“Chancery Court”);
     WHEREAS, on January 29, 2008, the predecessor Trustee under the Indenture
notified the Indenture Trustee and Trop Entertainment of its contention that the
appointment of the Indenture Trustee as successor trustee was defective since
the signing parties did not certify as to their holdings of the Notes and since
the letter was not signed by “Holders” of the Notes as required by Section 7.08
of the Indenture, and as a result, the appointment of the Indenture Trustee as
successor Trustee under the Indenture was ineffective;
     WHEREAS, on February 19, 2008, the predecessor Trustee under the Indenture
notified the Indenture Trustee and Trop Entertainment that on February 15, 2008
it received notice from the Holders of a majority in principal amount of the
Notes of the removal of the predecessor Trustee and the appointment of the
Indenture Trustee as successor Trustee, and acknowledged that it had been
replaced as Trustee under the Indenture by the Indenture Trustee;

 



--------------------------------------------------------------------------------



 



     WHEREAS, on February 20, 2008, the Indenture Trustee issued to Tropicana
Entertainment, LLC a second Notice of Default providing notice, inter alia, of a
Section 4.06 Default, and a Default under Section 4.06 will ripen into an Event
of Default on April 20, 2008 (the “Acknowledged Event of Default”);
     WHEREAS, the Obligors have requested that the Indenture Trustee and the
Noteholders forbear from exercising their rights and remedies under the
Indenture regarding the Acknowledged Event of Default during the period (the
“Forbearance Period”) from April 20, 2008, until the earlier to occur of
(i) May 15, 2008, (ii) the failure of Brown Rudnick Berlack Israels LLP to
receive the Forbearance Fee (as defined herein) prior to 5:00 pm Eastern
Daylight Time on May 1, 2008, and (iii) the occurrence of any Termination Event
(as defined herein) occurring on or after April 20, 2008 (such earliest date,
the “Forbearance Termination Date”), and to make certain other agreements and
provide certain consents and waivers in respect of the Indenture as set forth
herein; and
     WHEREAS, as an accommodation to the Obligors, and in order to explore a
consensual restructuring of the obligations owing under the Indenture and
otherwise, the Indenture Trustee and the Noteholders have agreed to the
foregoing request, subject in all respects, however, to the terms and conditions
set forth in this Agreement;
     NOW THEREFORE, based on these premises, and in consideration of the mutual
promises contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the undersigned
parties hereby agree as follows:
     1. Forbearance. All rights and remedies of the Indenture Trustee and the
Noteholders in connection with the Section 4.06 Default, the Acknowledged Event
of Default, and the occurrence of any of the matters listed on the attached
Schedule 1 entitled “Non-Termination Events” (the “Non-Termination Events”) are
hereby reserved, and nothing set forth herein or contemplated hereby is intended
to be, nor shall be construed as, a waiver or acquiescence to the Section 4.06
Default, the Acknowledged Event of Default, the Non-Termination Events, or any
other current or future Default under the Indenture nor constitute or be
construed as an agreement by the Indenture Trustee or the Noteholders to forbear
from the exercise of any rights and remedies available to them under the
Indenture or otherwise, all of which rights and remedies are hereby expressly
reserved; provided, however, that except as otherwise specifically provided
herein, the Indenture Trustee and the Noteholders shall, during the Forbearance
Period, forbear from issuing (i) a Notice of Acceleration with respect to the
Acknowledged Event of Default or (ii) a Notice of Acceleration or a Notice of
Default with respect to any of the Non-Termination Events, and shall comply with
the restrictions on the prosecution of the claims asserted in the Delaware
Action as provided for in this Agreement; and provided, further, that the
Indenture Trustee and the Noteholders shall be free to exercise any or all of
their rights and remedies arising under the Indenture with regard to the
Section 4.06 Default, the Acknowledged Event of Default, and the Non-Termination
Events at any time after the Forbearance Termination Date.

- 2 -



--------------------------------------------------------------------------------



 



     2. Termination Event. For purposes hereof, the term “Termination Event”
shall mean the existence of any of the following:
(a) the acceleration of the maturity of any obligations under the Credit
Agreement or the occurrence of a Default under the Credit Agreement or the Bank
Forbearance Agreement that is not timely cured or the subject of a forbearance
agreement between Borrowers and Credit Suisse, as Administrative Agent, under
the Credit Agreement;
(b) the occurrence of any Default under the Indenture other than (i) the
Acknowledged Default or (ii) the occurrence of a Non-Termination Event;
(c) the filing of a bankruptcy case by or against any of the Obligors, other
than the filing of an involuntary bankruptcy petition against any of the
Obligors by the Indenture Trustee, the Noteholders, or their respective
affiliates in the circumstance in which no Termination Event exists;
(d) the revocation, denial, failure to renew or suspension of any license or
permit covering any casino or gaming facility of any Obligor by any gaming
authority of any jurisdiction, the appointment of a receiver, conservator or
similar official with respect to any such gaming facility, or the grant of a
power of attorney or issuance of an order, decree or instrument conferring
managerial control over any such gaming facility to any person or entity other
than an Obligor, excluding any actions taken by the New Jersey Casino Control
Commission (the “CCC”) with respect to Adamar of New Jersey, Inc. (“Adamar”) or
any of its affiliates or by the Indiana Gaming Commission or its designees with
respect to Aztar Indiana Gaming Company LLC or any of its affiliates;
(e) the transfer, sale or disposition of all or substantially all of the assets
of any of the Obligors, regardless of whether such transaction is otherwise
permitted by the Indenture; provided, however, that the existence as of the
Effective Date of any definitive documentation (as the same may be amended from
time to time), or entering into any definitive documentation (as the same may be
amended from time to time) after the Effective Date, to effect a sale of the
Obligors’ businesses located in Atlantic City, Evansville and Vicksburg (the
“Pending Sales”) shall not constitute a Termination Event; provided, however,
that the Indenture Trustee and the Noteholders reserve, and are free during the
effectiveness of this Agreement to pursue their rights with respect to the
Obligors’ compliance with the Indenture; and provided further, however, that the
Obligors also reserve, and are free during the effectiveness of this Agreement
to pursue, their rights under the Indenture, including, but not limited to,
responding in a legal proceeding commenced by the Indenture Trusteee or the
Noteholders or any other action taken by the Indenture Trustee or the
Noteholders pursuant to the previous proviso;
(f) except (i) as may be required by generally accepted accounting principles in
the United States, (ii) for actions taken with respect to the Pending Sales, or
(iii) for the conduct of the Obligors’ businesses in the ordinary course, in
each case, that impact on the Obligors’ net operating loss, tax credits, or the
tax basis of the Obligors’ assets, the occurrence of any event (x) giving rise
to a change in the classification or treatment of any of the Obligors for
federal, state or local tax purposes (including, but not limited to, changes
caused by elections or revocations or rescissions of elections), or
(y) affecting

- 3 -



--------------------------------------------------------------------------------



 



the tax attributes (including, but not limited to, net operating losses, tax
credits, or tax basis in assets) of any of the Obligors;
(g) the sale, transfer, conveyance, or other disposition of, or the incurrence
of any lien, security interest, or other encumbrance on, directly or indirectly,
(i) any equity in or assets of the Tropicana Resort and Casino in Las Vegas,
Nevada, (the “Trop Las Vegas”) or (ii) the ownership interests in such equity or
assets, or the execution of any agreement in connection with any such
transaction other than a commitment letter in connection with the provision of
debtor in possession financing to the Obligors in connection with a chapter 11
bankruptcy case or the use of the cash collateral of the lenders under that
certain Credit Agreement, dated as of January 3, 2007 (as amended from time to
time), entered into by and among Tropicana Las Vegas Resort and Casino, LLC
(f/k/a Wimar LandCo, LLC), a Delaware limited liability company, Tropicana Las
Vegas Holdings, LLC (Wimar LandCo Intermediate Holdings, LLC), a Delaware
limited liability company, the Lenders (as such term is defined therein), and
Credit Suisse, as administrative agent and collateral agent for the Lenders;
(h) the commencement of any legal proceedings in any court or governmental body
of competent jurisdiction by or on behalf of any Obligor pursuant to which any
legal remedy or relief is sought with respect to, or which would be binding
upon, or which would restrict, restrain or enjoin the Indenture Trustee or the
Noteholders;
(i) a breach of any of the covenants contained in Section 6 hereof;
(j) any Obligor making a payment to any affiliate of such Obligor that is not
itself an Obligor in the form of a dividend or similar payment that is a return
on equity, a payment out of the ordinary course of business or a payment not
otherwise contemplated by this Agreement; provided, however, that payment of
management fees and other ordinary course payments to Obligors or to affiliates
of Columbia Sussex shall not be a Termination Event;
(k) the failure to meet the deadline for any of the milestones set forth in the
Restructuring Milestones Schedule annexed hereto as Exhibit 1; and
(l) except as otherwise provided herein, any Obligor consummates, or enters into
an agreement concerning, a transaction outside of the ordinary course of
business, including, without limitation, any transaction involving (i) the sale
of assets for an amount greater than $5 million or (ii) the incurrence of any
indebtedness for borrowed money in an amount greater than $5 million.
Upon the occurrence of a Termination Event, except for the provisions of
Paragraph 6(i) below, which shall survive and remain effective, this Agreement
shall terminate without notice and, if such Termination Event occurs during the
Forbearance Period, the Indenture Trustee and the Noteholders may at any time
thereafter proceed to exercise any and all of their rights and remedies,
including without limitation, their rights and remedies in connection with the
Acknowledged Event of Default and any other Defaults under the Indenture or
rights under this Agreement; provided, however, that, except in the case of a
breach of Section 5 hereof, the

- 4 -



--------------------------------------------------------------------------------



 



Indenture Trustee and/or the Noteholders shall not accelerate the maturity of
any obligations under the Indenture on less than 24 hours written notice to
counsel to the Obligors.
     3. Representations and Warranties.
          (a) Representations and Warranties of the Obligors. In order to induce
the Indenture Trustee and the Noteholders to enter into this Agreement, each of
the Obligors makes the following representations and warranties, all of which
shall survive the execution and delivery of this Agreement:
               (i) The Obligors have all requisite corporate, partnership or
other power and authority to execute, deliver and perform their obligations
under this Agreement. This Agreement has been duly authorized, executed and
delivered by each Obligor, and does not conflict with, violate or result in a
breach of or require any consent under (i) any applicable law or regulation or
any of the terms of the charter or by-laws (or equivalent constitutional
documents) of the Obligors, or (ii) any agreement or instrument to which any
Obligor is a party or to which it or any of its assets is bound or subject; and
               (ii) This Agreement constitutes the legal, valid and binding
obligation of the Obligors, enforceable against them in accordance with its
terms.
          (b) Representations and Warranties of the Noteholders and Indenture
Trustee. In order to induce the Obligors to enter into this Agreement, each of
the Indenture Trustee and Noteholders makes the following representations and
warranties, all of which shall survive the execution and delivery of this
Agreement:
               (i) The Noteholders and Indenture Trustee each have all requisite
corporate, partnership or other power and authority to execute, deliver and
perform their obligations under this Agreement. This Agreement has been duly
authorized, executed and delivered by each Noteholder and the Indenture Trustee,
and does not conflict with, violate or result in a breach of or require any
consent under (i) any applicable law or regulation or any of the terms of the
charter or by-laws (or equivalent constitutional documents) of the Noteholders
or the Indenture Trustee, or (ii) any agreement or instrument to which any
Noteholder or the Indenture Trustee is a party or to which it or any of its
assets is bound or subject; and
               (ii) This Agreement constitutes the legal, valid and binding
obligation of the Noteholders and Indenture Trustee, enforceable against them
accordance with its terms.
     4. Effectiveness. This Agreement shall only become effective (the
“Effective Date”) if and when each of the Obligors, Yung, More, the Indenture
Trustee, and each of the Noteholders for which a signature line appears below
shall have executed this Agreement, and this Agreement shall remain effective
from the Effective Date through the earlier to occur of a Termination Event and
the Forbearance Termination Date.
     5. Forbearance Fee. On or before May 1, 2008, the Obligors shall pay or
cause to be paid to Brown Rudnick Berlack Israels LLP, on behalf of Noteholders,
in immediately available funds, a non-refundable forbearance fee in the amount
of (i) $3 million or (ii) such lesser amount as may be agreed to by the
Obligors, the Indenture Trustee, and the Noteholders based on an

- 5 -



--------------------------------------------------------------------------------



 



analysis of the Obligors’ financials undertaken in good faith by the Obligors’
and the Noteholders’ respective financial advisors (the “Forbearance Fee”);
provided, however, that in the event the Forbearance Fee is not so received by
Brown Rudnick Berlack Israels LLP prior to 5:00 pm Eastern Daylight Time on
May 1, 2008, this Agreement shall terminate immediately and without notice to
the Obligors.
     6. Further Covenants.
          (a) Retention and Payment of Professionals. Concurrent with or prior
to the execution of this Agreement, the Obligors shall have entered into
agreements providing for the payment of the fees and expenses of Brown Rudnick
Berlack Israels LLP, Sills Cummis & Gross P.C., and Jefferies & Company, Inc.,
in the form and substance attached hereto (collectively, the “Fee Agreements”),
and Trop Entertainment shall have paid or caused to be paid the retainers or
initial payments due under the Fee Agreements. Trop Entertainment further shall
pay or cause to be paid the fees and expenses of (i) a tax advisor to be
retained by the Indenture Trustee or the Noteholders at a later date, pursuant
to an agreement on terms and conditions acceptable to the Indenture Trustee or
the Noteholders, whichever engages such tax advisor, in any event in an amount
not to exceed $20,000, and (ii) the Indenture Trustee and its outside counsel,
Pryor Cashman LLP, within 30 days of the receipt of invoices from said parties.
          (b) Delaware Litigation. Concurrently with the execution of this
Agreement, or as soon as practicable thereafter, Trop Entertainment, Trop
Finance, and Aztar Corporation (collectively, the “Trop Defendants”) shall
withdraw the Motion for Preliminary Injunctive and Declaratory Relief filed in
the Delaware Action. During the Forbearance Period, the Trop Defendants, Yung,
More and the Indenture Trustee shall take all necessary steps to stay and
continue, without prejudice, all motions, discovery and other proceedings in the
Delaware Action and the Trop Defendants shall not seek to enjoin the
acceleration of the Notes. All pending discovery demands served by any party in
the Delaware Action shall be deemed adjourned, sine die. The parties shall
cooperate in the implementation of such continuance.
          (c) Communications Regarding Potential Appeal by Justice Stein. Except
as required by applicable law or regulation, from and after the Effective Date
(i) without the express written consent of the Indenture Trustee, neither the
Obligors nor any of their agents, representatives, attorneys or other
professionals, and (ii) without the express written consent of the Obligors,
neither the Indenture Trustee and the Noteholders nor any of their agents,
representatives, attorneys or other professionals, shall advise, advocate a
position, consult with, or (in the case of the Obligors) assist Justice Gary S.
Stein (“Justice Stein”) or any of his professionals in connection with any
appeal by Justice Stein of the April 2, 2008 CCC ruling (the “April 2 CCC
Ruling”) denying Justice Stein’s petition for authorization to reconvey the
former assets of Adamar back to Adamar (“Justice Stein’s Petition”) or the
decision whether to pursue such an appeal.
          (d) Cooperation. The Obligors shall work together and cooperate with
the Noteholders and the Indenture Trustee for the purpose of maximizing the net
proceeds of the Pending Sales, which efforts by the Obligors shall include, but
not be limited to, consulting with and facilitating input by the Noteholders in
connection with (i) discussions with gaming regulators in the state of Indiana
regarding the sale of the Casino Aztar in Evansville; and (ii) discussions with
Justice Stein or the CCC regarding the sale of the Tropicana Casino and Resort

- 6 -



--------------------------------------------------------------------------------



 



in Atlantic City. Furthermore, the Obligors shall work together and cooperate
with the Noteholders and the Indenture Trustee to facilitate a smooth,
cooperative and minimally disruptive transition into bankruptcy, which efforts
shall include, but not be limited to, involving the Noteholders and the
Indenture Trustee, to the extent reasonably possible, in discussions with gaming
regulators in advance of a bankruptcy filing by one or more of the Obligors.
          (e) Disclosure. Within three (3) business days after the Effective
Date, the Obligors shall provide to the Noteholders and the Indenture Trustee an
oral report, to the knowledge of the Obligors, regarding (i) the status of the
Obligors’ negotiations with their unions; (ii) any litigation or threatened
litigation against any of the Obligors having a potential exposure of $20
million or more; (iii) the existence or status of any regulatory investigations
or proceedings concerning any of the Obligors’ gaming licenses; and (iv) the tax
liabilities of the Obligors (the “Disclosure Report”). The Obligors shall update
the Disclosure Report no less frequently than every five (5) business days with
a written report.
          (f) Public Remarks. The Obligors, the Noteholders and the Indenture
Trustee shall not make or cause to be made any disparaging public remarks
concerning the other or the merits of their respective stated positions in the
Delaware Action, the CCC proceedings, or any appeals from the CCC proceedings;
provided, however, that, with respect to the merits of such stated positions,
they may respond to requests for information or guidance from courts, gaming
regulators or other governmental authorities; and provided further that nothing
herein shall limit (i) the rights of the Indenture Trustee or the Noteholders to
oppose any appeal by Justice Stein of the April 2 CCC Ruling; (ii) in the event
Justice Stein shall appeal all or any portion of the April 2 CCC Ruling, the
rights of the Indenture Trustee or the Noteholders to pursue an appeal of the
CCC’s ruling denying the Indenture Trustee’s request to participate in Justice
Stein’s Petition and its denial of the Indenture Trustee’s own petition;
(iii) the rights of any party hereto to seek any other relief before the CCC in
connection with the sale of the Tropicana Casino and Resort in Atlantic City; or
(iv) the rights of any party hereto to take any other action in a court of
competent jurisdiction or before any governmental or regulatory body.
          (g) Payment of Indemnity Claim. On the Effective Date, the Obligors
shall pay or shall have caused to be paid to Brown Rudnick Berlack Israels LLP
$2 million in immediately available funds (the “Indemnity Payment”), which
payment shall be made on account, and in full satisfaction, of the Indenture
Trustee’s claim for indemnity under the Indenture through the Effective Date.
          (h) Payments to Lenders. None of the Obligors shall make any payment
to or for the benefit of the lenders or the Administrative Agent under the
Credit Agreement in the form of a consent fee, waiver fee or forbearance fee, or
otherwise, except for the payment of regularly scheduled interest payments,
without the express written consent of the Indenture Trustee and the
Noteholders.
          (i) Venue For Bankruptcy Filing. Notwithstanding the occurrence of a
Termination Event or the expiration of the Forbearance Period under the terms of
this Agreement, each of the Obligors hereby covenants and agrees that it shall
not commence or cause any of the other Obligors to commence a proceeding under
the Bankruptcy Code in a jurisdiction other than the United States Bankruptcy
Court for the District of Delaware. The parties expressly agree that this
covenant shall survive this Agreement and, in the event of its violation, or the
filing of an

- 7 -



--------------------------------------------------------------------------------



 



involuntary bankruptcy case against any of the Obligors in another jurisdiction,
each of the Obligors specifically agrees that it will not oppose, and will not
encourage any other person to oppose, the transfer of jurisdiction over any
proceeding under the Bankruptcy Code to the aforementioned jurisdiction.
          (j) Disclosure of Park Cattle Settlement. On the Effective Date, or as
soon thereafter as practicable, the Obligors shall publicly disclose the
Stipulation for Entry of Judgment Against Tropicana Casinos and Resorts, Inc.,
f/k/a/ Wimar Tahoe Corporation, Etc. entered into by certain of the Obligors and
Park Cattle Co. as of April 2, 2008, in a redacted form agreeable to Park
Cattle, the Obligors, the Noteholders and the Indenture Trustee.
          (k) Public Reporting of Agreement. Within three (3) days after the
Effective Date, Trop Entertainment shall file or cause to be filed a Form 8-K
with the U.S. Securities and Exchange Commission, in form and substance
reasonably acceptable to the Indenture Trustee, generally describing the
existence of the Agreement and its terms.
          (l) Payment of Management Fees to CS. Obligors shall provide written
notice to the Indenture Trustee within three (3) business days after the payment
of management fees and any other ordinary course payments to Columbia Sussex
Corporation or its non-Obligor affiliates.
     7. Miscellaneous.
          (a) This Agreement may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same agreement.
          (b) This Agreement and the rights and obligations of the parties
hereunder shall be construed in accordance with and be governed by the laws of
the State of New York (without giving effect to the conflict of law principles
thereof).
          (c) The headings of the several sections of this Agreement are
inserted for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
          (d) Time is of the essence of this Agreement.
          (e) This Agreement embodies the entire agreement and understanding
among the parties relating to the subject matter hereof and supersedes all prior
proposals, negotiation, agreements and understandings relating to such subject
matter.
          (f) EACH OF THE OBLIGORS HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY
LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
          (g) No failure to exercise nor any delay in exercising, on the part of
the Obligors, the Indenture Trustee or the Noteholders, of any right, remedy,
power or privilege under the Indenture or otherwise shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege operate as a waiver of any further or complete exercise

- 8 -



--------------------------------------------------------------------------------



 



thereof. No waiver shall be effective unless in writing. No waiver or
condonation of any breach on one occasion shall be deemed a waiver or
condonation on any other occasion. In addition, the Obligors, the Indenture
Trustee and the Noteholders hereby agree that, during the pendency of this
Agreement, all statutes of limitation and similar laws, rules and equitable
theories with respect to the time in which the Indenture Trustee or any
Noteholder, on the one hand, or the Obligors, on the other hand, may bring any
claim or action against the other shall be tolled and that the passage of such
time shall not otherwise operate to the detriment of the Obligors, the Indenture
Trustee or any Noteholder with respect to such rights.
[The remainder of this page is intentionally left blank; signature pages follow]

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written, by their respective officers hereunto duly authorized.

            WILMINGTON TRUST COMPANY,
in its capacity as successor Trustee
      By:   /s/ Patrick J. Healy        Name:   Patrick J. Healy        Title:  
Vice President        TROPICANA ENTERTAINMENT, LLC,
for or itself and its direct and indirect
subsidiaries that are issuers or guarantors
under the 9-5/8% Senior Subordinated Notes
Indenture dated as of Dec. 28,2006
      By:   /s/ Theodore R. Mitchel        Name:   Theodore R. Mitchel       
Title:   Vice President / CFO        TROPICANA FINANCE CORP.
      By:   /s/ Theodore R. Mitchel        Name:   Theodore R. Mitchel       
Title:   Vice President / CFO        COLUMBIA VICKSBURG PROPERTIES LLC
      By:   /s/ Theodore R. Mitchel        Name:   Theodore R. Mitchel       
Title:   Vice President / CFO        CP LAUGHLIN REALTY, LLC
      By:   /s/ Theodore R. Mitchel        Name:   Theodore R. Mitchel       
Title:   Vice President / CFO     

- 10 -



--------------------------------------------------------------------------------



 



          Agreed and Consented to for the Limited
Purposes of Paragraph 6(b) Hereof  WILLIAM J. YUNG
      /s/ William J. Yung      Agreed and Consented to for the Limited
Purposes of Paragraph 6(b) Hereof  DONNA MORE
      /s/ Donna More     

- 11 -



--------------------------------------------------------------------------------



 



[NOTEHOLDER SIGNATURE PAGES]

 

 

 

 

 

- 12 -



--------------------------------------------------------------------------------



 



Exhibit 1
RESTRUCTURING MILESTONES

      EVENT   DEADLINE
 
   
Due Diligence: Complete responses to all reasonable due diligence requests have
been received, provided that the Indenture Trustee’s and the Noteholders’
requests are given with a reasonable amount of time to respond.
  April 21, 2008
 
   
Executed Term Sheet: The parties have reached agreement on the material terms of
a consensual restructuring, with such terms embodied in a signed term sheet,
subject only to definitive documentation.
  May 15, 2008
 
   
Chapter 11 Documents Completed: The parties have completed all documents
necessary to effectuate a consensual deal through a pre-negotiated bankruptcy
filing, including the Chapter 11 plan and all plan-related documents.
  June 6, 2008
 
   
Filing of Chapter 11 Case: The Chapter 11 case, including the pre-negotiated
plan, is filed.
  June 12, 2008

- 13 -



--------------------------------------------------------------------------------



 



Schedule 1
Non-Termination Events
     The following shall not constitute Termination Events under this Agreement:
     1. The settlement, and terms thereof, between any of the Obligors and Park
Cattle Co.; provided, however, that nothing in this Agreement shall limit or
otherwise affect the rights of the Indenture Trustee or the Noteholders with
respect to such settlement.
     2. A request by any Obligor of waivers or consents from the Administrative
Agent and the lenders under the Credit Agreement, or the granting of any such
waivers or consents, or the agreement by the Administrative Agent under the
Credit Agreement to enter into an amendment of the Bank Forbearance Agreement or
an new agreement with respect to forbearance by the Administrative Agent or the
lenders under the Credit Agreement in the exercise of their rights thereunder.
     3. Receipt by any Obligor of a qualified or limited scope going concern
opinion from its independent CPA firm.
     4. The failure to timely file a Form 10-K with the U.S. Securities and
Exchange Commission.

- 14 -